DETAILED ACTION
       Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 28, 2021 and September 7, 2021, have been entered.
2.2.	Applicant's Amendments to Claims, Abstract, Remarks and two Declarations of Mr. Kang filed on September 7, 2021 are acknowledged.  
2.3.	Claims 2, 7 and 8 have been canceled. Claim 1 has been amended by specifying that resin comprising PCT (polycyclohexylenedimethylene terephthalate) and further specifying ranges for white pigment and fillers. Dependent Claims 14, 15 and 17 are also amended for compliance with base Claim 1 and clarity.  Therefore, Claims 1, 3-6 and 9-18 are active.
2.4.	Support for the amendment of Claim 1 was found in Applicant's specification         (see PG PUB US 2020/0220059 , see Examples and previously filed claims). Therefore, no New Matter has been added with instant Amendment.   
                 Reasons for Allowance

3.	Upon further consideration of Applicant's arguments with respect to allowability of the amended Claim 1 and in view of additional evidence presented by the Declarations of Mr. Kang, which provide reasonably commensurate Data with scope of amended Claim 1, including properties of the claimed composition as Reflectance before and after exposure to light of specific wavelength at specific parameters (duration, temperature and humidity). 
Therefore, Examiner concluded that Applicant's claimed subject matter directed to composition comprising PCT, specific  core-shell structured impact modifier, wherein the core-shell structured impact modifier has a polydimethylsiloxane rubber core,  a modified polyolefin resin and fillers, is novel and non-obvious over Prior art of Record. In this respect, note that the closest Prior art of Record (Topoulos combined with Moon or  Lu combined with Moon) do not teach all the limitations of amended Claim 1 and dependent Claims 3-6 and 9-18 with sufficient specificity. 
	Therefore, Claims 1, 3-6 and 9-18 are allowed.

                                              EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Melissa Pendleton on January 19, 2022 (attached).
The application has been amended as follows: 
4.1.	In the Claims:
4.2.	Amend Claim 6 by deleting  " about "  before 40 wt% and before 90 wt%.
4.3. 	Amend Claim 15 by adding percent units(%) after 1 and 10 as shown below: 
15. (currently amended) The thermoplastic resin composition according to claim 1,
%  to %, as measured.... 
4.4.	Amend Abstract filed on September 7, 2021 as shown below:
" A thermoplastic resin composition includes: a polyester resin; a white pigment; a core-shell structured impact modifier; and a modified polyolefin resin. Exemplary compositions include polycyclohexylenedimethylene terephthalate (PCT) resin; titanium oxide; a core-shell structured impact modifier obtained by grafting methyl (meth)acrylate to the polydimethylsiloxane rubber core; and an ethylene-methacrylate copolymer. The thermoplastic resin composition is usable for the production of (light-emitting diode) that maintains elevated temperature 

                                                             Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/
Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763